Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         July 23, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 52657-3-II

                               Respondent,

        v.                                                   UNPUBLISHED OPINION

 DAVID CHARLES RAHNERT,

                               Appellant.


       David Rahnert appeals the imposition of interest on his legal financial obligation (LFO).

The State concedes that the imposition of interest on Rahnert’s LFO here violates RCW

10.82.090(1). We accept the State’s concession, and we remand for the trial court to strike the

provision in the judgment and sentence imposing interest on the LFO.

                                             FACTS

       On June 9, 2018, officers discovered methamphetamine when searching Rahnert incident

to an arrest. Rahnert was convicted on September 18 of possession of a controlled substance,

methamphetamine.

       Rahnert was sentenced on September 19. The trial court imposed as a mandatory LFO a

$500 crime victim penalty assessment. The judgment and sentence provided that the LFO would

bear interest “from the date of the judgment until payment in full.” Clerk’s Papers at 28.

       Rahnert appeals the imposition of interest on his LFO.
No. 52657-3-II


                                            ANALYSIS

        Rahnert claims, and the State concedes, that the trial court erred by imposing interest on

his LFO. We agree.

        RCW 10.82.090(1) states, “As of June 7, 2018, no interest shall accrue on nonrestitution

legal financial obligations.” Here, the trial court imposed a nonrestitution LFO. And the

judgment and sentence was entered after June 7, 2018. Therefore, the trial court erred in

imposing interest on that LFO.

                                          CONCLUSION

        We remand for the trial court to strike the provision in the judgment and sentence

imposing interest on Rahnert’s LFO.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, C.J.



 We concur:



 WORSWICK, J.




 GLASGOW, J.




                                                  2